Citation Nr: 1044836	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating higher than 20 percent for 
spondylolisthesis with spondylosis and fusion of L4-L5 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. W. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1977 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is service connected for spondylolisthesis with 
spondylosis with fusion of L4-L5 and L5-S1.  

The Veteran was afforded VA examinations in August 2007 and July 
2009, but the findings are conflicting, and a reexamination is 
necessary to verify the current severity of the disability under 
38 C.F.R. § 3.327, and the case is REMANDED for the following 
action:

1.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to spondylolisthesis with spondylosis 
and fusion of L4-L5 and L5-S1.




The VA examiner is asked to describe: 

a).  Range of motion in degrees of 
flexion, extension, lateral flexion, and 
rotation; 

b).  Whether there is painful motion, 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination to include during flare- 
ups or on repetitive use, and if feasible, 
any additional loss of function should be 
expressed in terms of the degree of 
additional loss of  flexion, extension, 
lateral flexion, or rotation; 

c).  Any objective neurological 
abnormalities, that is, motor or sensory 
or radiculopathy; and,

d).  Any incapacitating episodes.

The claims folder should be made available 
to the examiner.

2.  After the above development is 
completed, adjudicate the claim for 
increase to include a separate rating for 
any objective neurological abnormality, if 
any.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


